UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6056


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LENNELL DYCHES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Joseph F. Anderson, Jr., Senior District Judge. (8:06-cr-00136-JFA-1)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lennell Dyches seeks to appeal the district court’s order construing his motion

purporting to seek relief under the First Step Act of 2018 (“the Act”), Pub. L. No. 115-391,

132 Stat. 5194, as a 28 U.S.C. § 2255 (2018) motion and dismissing it as successive and

unauthorized. Dyches has also filed a motion asking that we authorize the district court to

afford him relief under the Act. The district court’s dismissal order is not appealable unless

a circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B)

(2018). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Dyches has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We deny Dyches’ motion to authorize the district court for relief under the Act.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2